

ENERJEX RESOURCES, INC.
27 Corporate Woods, Suite 350
10975 Grandview Drive
Overland Park, Kansas 66210


April 1, 2010


West Coast Opportunity Fund, LLC
Frey Living Trust
1202 Coast Village Road
5005 SE Williams Way
Montecito, CA 93108
Stuart, FL 34997
   
Enable Growth Partners LP
Enable Opportunity Partners LP
C/o Enable Capital Management
C/o Enable Capital Management
One Ferry Building, Suite 225
One Ferry Building, Suite 225
San Francisco, CA 94111
San Francisco, CA  94111



 
RE:
Amendment to Debentures and Transaction Documents (this “Letter Agreement”)



Dear Buyers:


Reference is made to the June 21, 2007 Senior Secured Debentures, as amended
(the “Debentures”), the Securities Purchase Agreement, as amended (the “Purchase
Agreement”), and the Pledge and Security Agreement, as amended (the “Security
Agreement”) and other agreements and documents associated therewith, as amended
through the date hereof (collectively, the “Transaction Documents”), all
originally dated as of April 11, 2007, by and among EnerJex Kansas, Inc. (the
“Company”), EnerJex Resources, Inc. (“Parent”), West Coast Opportunity Fund, LLC
(“West Coast”), Frey Living Trust (“Frey”), Enable Growth Partners LP (“Enable
Growth”) and Enable Opportunity Partners LP (“Enable Opportunity”)
(collectively, West Coast, Frey, Enable Growth and Enable Opportunity may be
referred to as the “Buyers”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in the Debentures, Purchase
Agreement, the Security Agreement and/or the Transaction Documents.


WHEREAS:
 
A.           The Company wishes to extend the Maturity Date of the Debentures to
December 31, 2010.
 
B.           The Company and the Buyers desire to amend the Debentures to remove
the Section allowing for the Buyers to convert the Debentures into shares of
Parent’s common stock.
 
C.           The Company and the Buyers wish to amend certain Sections of the
Debentures and the Transaction Documents as set forth herein.
 
D.           Certain of the Transaction Documents provide that amendments may be
made by written consent of the Company and holders of at least sixty-five
percent of the aggregate number of Registrable Securities issued under the
Securities Purchase Agreement, and the undersigned Buyers constitute such
requisite holders.
 
 
1

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the premises and mutual promises herein
contained, the Company and the Buyers hereby agree as follows:
 
1.           Defined Terms. Capitalized terms used in this Letter Agreement
which are not defined herein shall have the meaning ascribed to them in the
Transaction Documents.
 
 
2.
Amendments to Debentures.  The Company and the Buyers hereby agree that:

 
 
a.
Section (1) of each of the Debentures is modified to state the “Maturity Date”
shall be December 31, 2010.

 
 
b.
Section (3) “CONVERSION” shall be deleted in its entirety.



 
c.
Sections (4) through (24) shall be renumbered Sections (3) through (23),
respectively to account for the deletion of Section (3) as set forth above.

 
 
3.
Conditional Waiver.

 
 
a.
The Buyers hereby waive any existing Event of Default under the Transaction
Documents that does not, directly or indirectly, have a material negative impact
on the Buyers’ security interest in the collateral or other properties of the
Company in which it has a security interest, or have a material negative impact
in the Buyers’ priority of payment under the Debentures.

 
 
b.
The Company hereby represents and warrants to the Buyers that it has no
knowledge of any material Defaults or Events of Default under the Transaction
Documents.

 
 
c.
The waivers granted by the Buyers in favor of the Company that are contained in
this Agreement shall be null and void in the event the Company has breached its
representation in Section 4(b).

 
 
4.
Governing Law.  This Letter Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Letter Agreement and all disputes arising
hereunder shall be governed by, the laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

 
 
5.
Amendment.  It is the intention of the parties that this Letter Agreement
modifies and amends the Transaction Documents to the extent set forth herein or
as otherwise necessary to effectuate the intentions of the parties as set forth
herein.

 
 
2

--------------------------------------------------------------------------------

 

 
6.
No Waiver.  The execution of this Letter Agreement is not, and shall not be
deemed to constitute, a waiver, cure, or forbearance of any default arising
prior or subsequent to the date of this Letter Agreement, nor shall it
constitute a reinstatement of the terms described in the Transaction Documents,
except as set forth herein.  The Company agrees that no delay on the part of any
of the Buyers in exercising any power or right shall operate as a waiver of any
such power or right or preclude the further exercise of any other power or
right.  Any remedies contained herein are cumulative and not exclusive of any
remedies provided by law.  Notice to or demand in circumstances under which the
terms of this Letter Agreement do not require such notice or demand shall not
entitle the Company to further notice or demand nor constitute a waiver of the
rights of the Buyers to take any other or further action without notice or
demand.

 
 
7.
Continuing Validity of Transaction Documents.  Except as expressly provided for
in this Letter Agreement, the other Transaction Documents and all other
documents executed in connection therewith shall continue unchanged in full
force and effect, in accordance with their respective terms, and the parties
hereby expressly confirm and reaffirm all of their respective liabilities,
obligations, duties and responsibilities under and pursuant to the other
Transaction Documents.

 
 
8.
Transaction Document. This Letter Agreement shall be deemed and constitute a
“Transaction Document” under the Securities Purchase Agreement.

 
 
9.
Recitals. The recitals set forth above are true and correct and are hereby
incorporated into this Letter Agreement as if set forth at length herein.

 
 
10.
Counterparts.  This Letter Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 
 
11.
Headings.  The headings of this Letter Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Letter Agreement.

 
 
12.
Severability.  If any provision of this Letter Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Letter Agreement
in that jurisdiction or the validity or enforceability of any provision of this
Letter Agreement in any other jurisdiction.

 
 
13.
Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the terms of this Letter
Agreement and the consummation of the transactions contemplated hereby.

 
 
3

--------------------------------------------------------------------------------

 

Kindly confirm your agreement with the foregoing by signing the copy of this
letter where indicated below.
 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Letter
Agreement to be duly executed by an authorized officer as of the date first
above written.
 

 
Very Truly Yours,
     
Company:
 
ENERJEX KANSAS, INC.
     
By:
/s/ Steve Cochennet
   
Name: Steve Cochennet
   
Title: Chief Executive Officer
     
Parent:
 
ENERJEX RESOURCES, INC.
     
By:
/s/ Steve Cochennet
   
Name: Steve Cochennet
   
Title: Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 


WEST COAST OPPORTUNITY FUND,
LLC
   
By:
/s/ Atticus Lowe
   
Name: Atticus Lowe
   
Title: Chief Investment Officer
 

 
 
5

--------------------------------------------------------------------------------

 


ENABLE GROWTH PARTNERS LP
   
By:
/s/ Mitch Levine
   
Name: Mitch Levine
   
Title: CEO
 

 
 
6

--------------------------------------------------------------------------------

 


ENABLE OPPORTUNITY PARTNERS LP
 
By:
/s/ Mitch Levine
   
Name: Mitch Levine
   
Title: CEO
 


 
7

--------------------------------------------------------------------------------

 


FREY LIVING TRUST
 
By:
/s/ Philip Frey, Jr.
   
Name: Philip Frey Jr.
   
Title: Trustee
 

 
 
8

--------------------------------------------------------------------------------

 
